Citation Nr: 1707608	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a total left knee arthroplasty. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a total left knee arthroplasty. 

4.  Entitlement to service connection for cervical spine degenerative disc disease, to include as secondary to service-connected residuals of a total left knee arthroplasty.

5.  Entitlement to service connection for cervical radiculopathy of the right arm, to include as secondary to service-connected residuals of a total left knee arthroplasty.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO located in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, each of the claims must be remanded for further development.  Specifically, the Veteran is entitled to new VA examinations to evaluate each separate condition at issue in order to have a VA examiner provide opinions as to the etiology of the cervical strain, lumbar strain, and cervical radiculopathy and the severity of the right and left knee conditions.  
With regards to the issues of entitlement to an increased rating for residuals of left knee arthroplasty and an increased initial rating for right knee degenerative joint disease, the Veteran asserted during the January 2017 hearing that both conditions had worsened since his knees were last evaluated by a VA examiner.  The Board also notes that, in order to fully comply with 38 C.F.R. § 4.59 (2016), VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Veteran was last afforded a VA examination to evaluate the severity of the residuals of his left knee arthroplasty in August 2010 while his right knee degenerative joint disease was last evaluated by a VA examiner in April 2010.  On neither examination did the examiner test for pain on both active and passive motion nor did they test for in weight-bearing and non-weightbearing.  38 C.F.R. § 4.59.  Therefore, as this required testing for pain was not completed, and in light of the Veteran's assertion that his knee conditions have worsened, new VA medical examinations are necessary for both knee conditions.  38 C.F.R. § 3.159(c)(4) (2016).   

As for the cervical strain claim, the Veteran was last afforded a VA examination for the purposes of providing an opinion as to the etiology of the condition in August 2010.  During the examination the Veteran reported that he had been experiencing neck pain that was constant and radiating for the past four months.  After confirming the diagnosis of degenerative disc disease, the examiner opined that it was less likely than not that the cervical spine condition was related to service, to include as secondary to the residuals of total left knee arthroplasty.  In support thereof, the examiner simply stated that the Veteran denied any injuries or trauma to the head or neck even after falling multiple times when his left knee gave out.  This rationale is insufficient as it does not discuss the qualifying standard for a claim of secondary service connection.  Pursuant to 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease shall be service connected, based on aggravation.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  The August 2010 examiner's opinion does not address whether the Veteran's cervical spine degenerative disc disease was aggravated by his residuals of total left knee arthroplasty or any other service-connected disability.  A new examination and opinion is needed which does address this issue before the Board can adjudicate the claim. 

Similarly, the examiners who issued etiology opinions regarding the cervical radiculopathy and lumbar spine strain also did not apply the correct standard in evaluating whether either condition was secondary to a service-connected disability.  In the case of the lumbar spine claim, the Veteran was last afforded a VA examination for the purposes of providing an opinion as to the etiology of the condition in December 2009.  In support of the determination that it was less likely than not that the lumbar spine condition was related to service, to include as secondary to the residuals of total left knee arthroplasty, the examiner stated that the cause and mechanism of the pain and arthritis involving the lumbar spine are unrelated to the left knee condition.  In much the same way, the Veteran's cervical radiculopathy claim was last evaluated in August 2010, and the examiner opined that it was less likely than not that the condition was related to service, to include as secondary to the residuals of total left knee arthroplasty.  In support thereof, the examiner stated that it was not possible to determine whether the radiculopathy was related to the left knee condition, and noted again that the Veteran did not report any injuries or trauma resulting from his many falls which were attributable to his left knee condition.  Again, these rationales are insufficient as they do not address whether the Veteran's lumbar spine condition and/or cervical radiculopathy were aggravated by his residuals of total left knee arthroplasty or any other service-connected disability. 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 439.  New examinations and opinions are needed which do address these issues before the Board can adjudicate the claim. 

Furthermore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's service connection and increased rating claims as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  The Veteran must be afforded a comprehensive VA orthopedic examination to determine the severity of his service-connected residuals of left total knee arthroplasty and right knee degenerative joint disease.  The evidence of record, in the form of electronic records, must be reviewed by the examiner and the examiner must specify in the examination report that these records have been reviewed. All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must first record the range of motion of both knees on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of both knees.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments of his knees, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-
connected right and left knee conditions.  Specifically, the examiner must address the extent to which his disabilities affect his ability to secure and follow a substantially gainful occupation.  

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of either of the Veteran's knees, and if so, whether it is slight, moderate, or severe.  

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA spine examination for the purpose of providing opinions as to the nature and etiology of the lumbar spine, cervical spine, and cervical radiculopathy conditions, to include a determination of whether such conditions were aggravated by a service-connected disability.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

i) Based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether 
it is at least as likely as not (50 percent probability or greater) that the cervical spine condition began in service or was caused by his active duty service.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the cervical radiculopathy is proximately due to, or aggravated by, a service-connected disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated the cervical radiculopathy, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

ii) Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the cervical spine condition is proximately due to, or aggravated by, a service-connected disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated the cervical spine condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

Based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether 
it is at least as likely as not (50 percent probability or greater) that the cervical radiculopathy began in service or was caused by his active duty service.  

iii) Finally, based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether 
it is at least as likely as not (50 percent probability or greater) that the lumbar spine condition began in service or was caused or aggravated by his active duty service.  

Next, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the lumbar spine condition is proximately due to, or aggravated by, a service-connected disability.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability aggravated the lumbar spine condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  Finally, all of the claims must be readjudicated.  If the determination of any of the claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




